Case: 17-14043   Date Filed: 07/17/2018    Page: 1 of 3


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14043
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:13-cr-00299-JA-TBS-1



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

CHRISTOPHER OMAR CAMPBELL,

                                               Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 17, 2018)

Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-14043        Date Filed: 07/17/2018       Page: 2 of 3


       Christopher Omar Campbell appeals from the district court’s revocation of

his supervised release. Campbell contends the district court erred because the

evidence was insufficient to conclude he violated the terms of his supervised

release by carrying a concealed firearm in violation of Florida law. See Fla. Stat.

§ 790.01(2). After review,1 we affirm.

       Campbell acknowledges the evidence establishes both that he possessed a

handgun and that he hid the handgun in the wheel well of a nearby car, after he

was confronted by a police officer. He asserts, however, that because he walked

away from the vehicle after concealing the handgun in the wheel well, he was no

longer “in close proximity to it” at the time he was arrested. Thus, the Government

could not establish the concealed firearm was “on or about [his] person” at the time

of his arrest. See Bailey v. State, 442 So. 2d 385, 386 (Fla. 2d DCA 1983) (“A

firearm is on or about one’s person if it is in close proximity to him within his easy

reach.”).

       When Campbell concealed the handgun in the wheel well, it was undeniably

in close proximity to him. Thus, the district court reasonably inferred he was

carrying a concealed firearm at that point in time. See State v. Marsh, 138 So. 3d
1087, 1090–91 (Fla. 4th DCA 2014) (“By placing the firearm in the wheel well of

       1
         “We generally review a district court’s revocation of supervised release for an abuse of
discretion.” United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir. 2010). We must
accept a district court’s findings of fact unless clearly erroneous. United States v. Almand, 992
F.2d 316, 318 (11th Cir. 1993).
                                                2
              Case: 17-14043    Date Filed: 07/17/2018   Page: 3 of 3


the vehicle next to which Defendant was seen ‘crouching’ and/or ‘hiding,’ one may

certainly surmise (by an exercise of ‘common sense’) that such placement of the

firearm was an attempt to conceal the weapon from the ordinary sight of another

person within the meaning of the statute . . . .”). Whether Campbell walked away

from the weapon moments before he was arrested does not negate his prior

possession of the concealed firearm under the meaning of the statute. Accordingly,

the evidence was sufficient for the district court to conclude Campbell possessed a

concealed firearm in violation of Florida law.

      AFFIRMED.




                                         3